DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendments to the claims dated 11/19/21 are acknowledged.  Claims 32 and 40-46 are pending and subject to prosecution.  Claims 40-46 are new.  Claims 1-4, 7, 21-31, 33, 35-36 and 38-39 are cancelled with the amendment of 11/19/21.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s cancellation of claims 1-4, 7, 21-31, 33, 35-36 and 38-39 is sufficient to overcome all rejections of record.  Claim 32, directed to a method of suppressing a tumor using a Tough Decoy (Tud) comprising the nucleotide sequence of SEQ ID NO: 73, is not taught or suggested by the prior art.  Claim 32 had previously been indicated as allowed in the Office Action of 09/16/2021.  SEQ ID NO: 73 is a novel nucleotide sequence, comprising miR-141 and miR-200c inhibitor sequences, and is not taught or suggested by the prior art.  New claims 40-46 are dependent upon claim 32.
Claims 32 and 40-46 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A ARON whose telephone number is (571)272-2789. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




KAA

/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633